Citation Nr: 0303506	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for death 
pension.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had service as a Philippine Scout, Army of the 
United States, from May 24, 1946, to April 12, 1949.  He died 
on May 8, 1975.  The appellant is his surviving spouse. 


FINDINGS OF FACT

1.  An unappealed RO determination in June 1976 denied the 
appellant's claim of entitlement to death pension on the 
basis that she does not have basic eligibility for that 
benefit.

2.  Additional evidence presented or secured since June 1976 
is not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim of 
entitlement to basic eligibility for death pension.


CONCLUSIONS OF LAW

1.  A decision by the RO in June 1976, finding that the 
appellant does not have basic eligibility for death pension, 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since June 1976 is not new 
and material, and the claim of entitlement to basic 
eligibility for death pension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which she is seeking.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the 
appellant's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider the appellant's appeal.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

A statute provides that VA shall pay pension to each veteran 
of a period of war who meets certain service requirements and 
who is permanently and totally disabled from non-service 
connected disability.  See 38 U.S.C.A. §§ 1521(a) (West 
2002).  VA shall pay pension [known as death pension] to the 
surviving spouse of each veteran of a period of war who met 
the service requirements of 38 U.S.C.A. § 1521(j) or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 2002).  

However, 38 U.S.C.A. § 107(b) (West 2002) provides that 
service in the Philippine Scouts shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any laws administered by VA except-
(1)	with respect to contracts of National Service Life 
Insurance; and
(2)	chapters 11 and 13 (except § 1312(a)) of Title 38, 
United States Code.  

The Board notes that chapter 11 of Title 38, United States 
Code, pertains to disability compensation and that chapter 13 
of Title 38, United States Code, pertains to dependency and 
indemnity compensation. The rights to VA pension and death 
pension are contained in chapter 15 of Title 38, United 
States Code.    

The Board notes that 38 U.S.C.A. § 107 (West 2002) does not 
provide that service in the Philippine Scouts confers any 
right to VA non-service connected pension benefits on an 
individual with such service or any right to VA death pension 
on a surviving spouse of such an individual.  The RO 
determined in June 1976 that the appellant does not have 
basic eligibility for entitlement to death pension under 
applicable statutory provisions.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the prior final denial 
of the appellant's claim of entitlement to death pension in 
June 1976 included information from the Adjutant General of 
the United States Army that the veteran had no service as a 
member of the Philippine Commonwealth Army, to include the 
recognized guerrillas, in the service of the United States 
Armed Forces.  (The Board notes that service by the veteran 
in the United States Armed Forces may have made his surviving 
spouse eligible for VA benefits, to include death pension.)  
The evidence of record in June 1976 also included 
documentation of the veteran's service in the Army of the 
Commonwealth of the Philippines.

The evidence added to the record since June 1976 includes a 
report by the National Personnel Records Center that the 
veteran had service in the Philippine Scouts from May 1946 to 
April 1949.  This evidence is new, but the Board finds that 
it is not material, because, by statute, service in the 
Philippine Scouts does not make a veteran eligible for 
pension and does not make his surviving spouse eligible for 
death pension.  The additional evidence also includes an 
Affidavit of Philippine Army Personnel dated in November 
1948.  This item of evidence is new but it is not material, 
because it does not contain any information showing any 
service other than in the Philippine Scouts.  The additional 
evidence is thus not sufficient to reopen the appellant's 
claim of entitlement to death pension, as it does not show 
that she has basic eligibility for that benefit.  38 U.S.C.A. 
§§ 107, 1521, 1541 (West 2002).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to death pension, the appeal is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

